******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                   STATE v. McCLAIN—CONCURRENCE

   ROGERS, C. J., with whom PALMER and McDON-
ALD, Js., join, concurring. I agree with and join in the
conclusions of the majority opinion that an implied
waiver of Golding review1 pursuant to State v. Kitchens,
299 Conn. 477, 10 A.3d 942 (2011), does not preclude
an appellate court from holding that there was plain
error in a trial court’s jury instruction, but that the
instructions in this case were proper. I write separately
to express my continued disagreement with the rule
of Kitchens and my belief that that case was decided
incorrectly and, therefore, should be overruled. See
State v. Bellamy, 323 Conn. 400, 454–66, 147 A.3d 655
(2016) (Rogers, C. J., concurring). Although today’s
decision provides an important safeguard against con-
victions obtained with egregiously mischarged juries,
the availability of plain error reversal is an inadequate
substitute for regular appellate review of claims of con-
stitutional error in jury instructions. As I explained in
my concurrence in Bellamy, such review provides
important benefits to criminal defendants and society as
a whole, and it is questionable whether the efficiencies
sought by Kitchens outweigh those benefits or even
will be effectively achieved. Id., 458–60. Moreover, it is
much more difficult for a defendant to prevail within
the narrow confines of the plain error doctrine than
under Golding, and that doctrine, unlike Golding, does
not appear to provide a hospitable framework for the
advancement of claims that are novel or whose success
is dependent on the overruling of existing precedent.
See id., 458 n.6 (Rogers, C. J., concurring). Accordingly,
I concur in the judgment.
 1
     See State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).